.
                                                               40
                                      L




                                  .
                          @




          OFFICE OF THE ATTORNEY GENERAL OF TEl$AS
                           AUSTIN
OROVCR SLLLLRS
).mnLIcIOCNLML                               I   *




                                          ant v’rluola roa-
                                          I&wall in pnviour
                                          oat of on. bundrod
Konomble    Oeor&r IL !3hoppard,Pago 2



    f'urthu raarldored and tbr Eooardhaving hard
    and !mLI&d the widmncr and tortimny of
    nuauolu     witnorer*         rogerding           valuom,   and
    lauinfiheard ud           oonrldorrdf'uUy the reporta,
    widena *ld          te8thOny           of   188    lppralrll      l*
    putti,    Ritebud         &
                              and their uployaoa,
                                  Abbott
    &ad bein fully iafomod b the uttor,     flnd8
    and monofudor that tb oil, gar md nlnoml
    intUO8t6      in    hhd   in ~OntgOaiUy              COWlty,      Tome,
    Vlr• e88088Od fW          tUAtiCm      for          the per       1945
    a tl valualon           greatu    tima        that paM*d upon
    other proprrt           in kmtfouwy               CouNy        Toxar,
    of ririlar tJ ~8, and out of propor4ion to thr
    tmblo   telue OS 8uoh property, and the 8gents
    OS nwxiarou8 puronr, fir58 and rorpors8ion~
    owning minoral interrat  or oil and gar
    interam   in lad in Lontg0mOry   a0mty,     TOur,
    h%vily;rqoarod b&on    thi8 court,     8itting a8
    a Board of gqualimtion, tad applied for IY-
    llmf and having ronrtmd their protertr     lg a in8t
     the arrrrs~!ken%r &ado by tliirBo&rd for the
     par 1945, Pnd the Court heviq hoard the
     tortlmony of oonipetentand a8intrr*rtod wit-
     llO88.8,8nd he~ine mdr ruoh prr8oM.l Ukd
     lndopendent inro8tigetion PIIit dm68 neoeerarg
     and lxpodiant, and heviag found after full in-
     voetigation that the l8808tdWtl88Of 8uah pm-
     perty lortho~yru      L9451iox-8dl8clrfminatg      and
     out of proportion to the temblr value of rush
     oil.aad gre pro     rty md ainOrr&,intOrO8t8 in
     land rti that   tr a lformal ‘or l ttwpted     eolleotion
     of the lammilated     dolinquont taxw,      penalty
     lntrrort and coota 0x1ouch csrerrments for t!Io
     year    1945 would be lmqUitBb1a and 8ORfisC@tO~,
     md it appmrtng that tnir Board lrronoou~l~
     datrminod huobofore to am418 ruoh pmprrtior
     on a bar18 of tsirty-four and four-tenth8 pot
     oont of tbo one hundrod jmr’oont vilrutloa rhoun
     in the nport of Prito.hard& Abbott on file with
     hho Court, md that  the paroonta@of tha oa*
     huudrad pot oont valuation fotardbf Ritabard
     a Abbott   ought       to b     tiduoad to 2914, l+tontv-‘3iru
     &nd four-tonthr par Oont of 8U8b ril8.r                          h? tb
     pear 1945, it lr thornfor. reoordin&r                           ordwod,
                                                                 42

Honorable Qeorgr ii.&6?pard,   ?a~   )



     6djudged and drorrrd thmt the 668086.~6nt8 for
     ttu yaw 1945 rhall be on & b6818 of 29.4 .por
     rent or thr on6 hundred par o6nt veluation
     ahown by Ritehard    k Abbott in choir 1949 1-6.
     port   the ldju r tmc  66 nt
                               to th. a886886d Vah.8
     of I in oral and ainrral lntrro8tr being noam-
     rcry in the judgment Of thi8 Bout    in order CO
     nUk0 rush ~88668mMtS rquitablr 6nd 3U88.

           'The Clark of thir Court rhall furnl6h to
     iionorcbh George il.aiieppard State Comptroller,
     8 certified 00~7 hW60f   CO tiU A88086Or  and
     Collootor of Taxer of this County, rho 6ball
     makr the luM88Uy    OOmOtiOnr   011 hi8 vO118 Bnd
     noivr    payIRon of tax68 for th6 yeor 1945 on
     thr brrir above flx6d, the intrrort and penalties
     to ho oalaulated on 6uch sdjurted l8ae88mmt8, a8
     provided by lau."

          You hav6 requrrtrd u6 to ldvi66 r;hethrr thir 18
a valid order and whether the Comnisaionrr8 Court ha8 the
6utnority to find and d~t8nnina ~8 it did in this cwder;
              the tex collector i6 outnorired to act &a
alro, an;et.;lrr
direotsd in r&id order.

             A xrontly the Comii86ion8r8 Court of Xontgamory
county war Eaeing itr ruthority to 6htW 8uah ardor a8 above
quoted upon Art1010 7345d, Y.A.C.3.     We 6ay t:iisfor th8
roaaon that    the Cmmir6ionrr6 Court in drafting  thr ordrr
followd     the procedure pr68OribOd in this ltatute and liko-
~186 found what the asrrrsrd v~lur 8hould bo in llru of
uhpt va6 prBviou8ly dotumlnrd by t-ha eaurt to bo the oorrrct
value et wLlch texrr should b6 ooll66tod. T1A8 drpartment
in Opinion lb. O-930 held thet Article 7345d wa8 unconrtit-
utlonel. Ti&6 holding was rr-affinnod in Opinion No. O-6257.
Sinoo JOU are fsmiliu vith thssr opinion8 w4 h&v4 not on-
closed copier of th6m.
          A6 was pointed out in Opinion Ho. O-6257, if
l66886aont8 urn void, the prop6rty involved should b6 re-
lss688ed at A oornotsd value. Tbo idea b6ing that b void
arrossmont 16 a nullity, Bnd th6 proprrty involved would
b6 in 8 rtetur of not hsving been a68os58d at all and that
it would b6 n6oorrery that the prOp6rty b6 a388ss8d 80
43
.




    tlonorablr         Deorgo li. 3brppud,            PWS 5



    6thU        ptopX'ti.8.          AOt tha lOAditiO
                                     &Oh    18        A Uib tb
                                                     thd
    la tlu       Uon8~oaary aitubtlon no psoportyib boia r8dUo.d
    to   8e.t      b   btNdA?d       ubrd   in   i i adiy.thO   r8.088.d      +iluAtiOA
    of like prop@rOy~ no pro&W*y 18       ing roduood to ROO$
    th@ btaAdU'd8 tl0.d in d.trnninin~ tb    A88b88.d VahAtiOA
           kina of ropel%T. A neula&~~smUlt       ib bolng mad8
    2    "II          8 th4 OaW, the OOUdb rO8O~iB@ t&t tb
          w .XW bush ip
      rinbiplo laid dowi iA tb   Live1   08U hA8 A0 AppliOotiOA.
    E leetre fndrpndent                I
                          3ahool Direr et vr PI,T. Vwonor
    t&t&e, 140 fex. 483, 168 S. We Pd 64%.

                       w8     trwt   trhr foregoing      -r8      par      1llQui~.




    RGKtmr